Per Curiam,
In this case there was a verdict for plaintiff, judgment non obstante veredicto for defendant and a reversal by this court and a direction to the court below to enter judgment bn the verdict. The defendant now asks for a modification of our judgment on the theory apparently, that it will lose its right of appeal by lapse of time.
This is a misapprehension. The order of this court is so worded, that instead of entering the necessary judgment ourselves, we direct the court below to enter it, and the defendant’s right of appeal in the original suit will run from the date of that judgment so entered.